Citation Nr: 0111681	
Decision Date: 04/23/01    Archive Date: 05/01/01	

DOCKET NO.  99-19 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for the residuals 
of a head injury.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
At the hearing before the undersigned in February 2001, the 
veteran indicated that he wishes to raise additional claims.  
The RO has not fully adjudicated any other claims (other than 
those noted above) and the Board may not unilaterally take 
jurisdiction of any additional issue.  38 U.S.C.A. § 7108 
(West 1991 and Supp. 2000).  The RO should request the 
veteran to clearly indicate what additional claims he wishes 
to pursue.  The RO should then take appropriate action to 
adjudicate these claims.  In the event, no other issue is 
before the Board at this time.


FINDINGS OF FACT

1.  In January 1993, the RO denied the veteran's claims of 
entitlement to service connection for hearing loss and a 
disability associated with the residuals of a head injury.

2.  The veteran was notified of the January 1993 
determination that month.  He did not file a timely appeal of 
this determination with the VA.

3.  Evidence received since January 1993 includes evidence 
that tends to prove facts material to the claims of service 
connection for both bilateral hearing loss and the residuals 
of a head injury.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for the residuals of a head injury has been 
submitted and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  New and material evidence to reopen the claim of service 
connection for bilateral hearing loss has been submitted and 
the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, in January 1993, the RO contacted the veteran 
and continued the denial of these claims.  At this time, it 
was noted that in letters dated March 1988, June 1982, and 
May 1981, the RO had notified the veteran that they were 
unable to establish service connection for hearing loss, a 
head injury, and a nervous disorder.  It was found that the 
evidence at that time showed that his disabilities were not 
shown to have been incurred in (or aggravated by) his 
military duty.  The veteran was notified of the January 1993 
determination that month.  A timely notice of disagreement to 
the January 1993 determination was not received.  
Accordingly, the January 1993 determination became the final 
decision of the VA regarding these claims.

Evidence received since January 1993 regarding the claims of 
service connection for bilateral hearing loss and the 
residuals of a head injury include, but is not limited to, 
testimony provided by the veteran to the RO in December 1999 
and to the Board in February 2001.  The veteran has testified 
regarding difficulties with his hearing during his active 
service.  He has also noted a severe head injury during his 
active service.  Difficulties with hearing loss and the head 
injury were noted since service.  The veteran exhibited a 
good demeanor and provided a consistent, detailed account of 
these events.  His testimony is highly credible.  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. 
§ 3.156(a) (2000) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

In this case, the veteran has submitted sufficient evidence 
since the last final denial of his claim in 1993 to warrant 
the reopening of his claims.  Specifically, his testimony 
regarding the head injury and hearing loss during service.  
Under Justus, the Board must find this evidence to be both 
new and material.


ORDER

The claim of entitlement to service connection for the 
residuals of a head injury is reopened.

The claim of entitlement to service connection for bilateral 
hearing loss is reopened.


REMAND

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

Under the U.S. Court of Appeals for Veterans Claims (Court) 
determinations in Elkins v. West, 12 Vet. App. 209 (1999) and 
Winters v. West, 12 Vet. App. 203 (1999), rev'd on other 
grounds, sub nom. Winters v. Gober, No. 99-7108 (Fed. Cir. 
July 26, 2000), the three part analysis for reopening a final 
decision is as follows: The Board must first determine 
whether the veteran has presented new and material evidence 
(as noted above); if new and material evidence has been 
presented, immediately upon reopening the claim the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopen is well 
grounded; and, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim, but only 
after ensuring that the duty to assist has been fulfilled.  
See 38 U.S.C.A. §§ 5107(a, b), 5108 (West 1991) and 38 C.F.R. 
§ 3.156(a) (2000).  

The Board must note that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In light of the above, the Board believes that additional 
development, in light of VCAA is warranted.  Accordingly, the 
case is REMANDED for the following:

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment for all 
health-care providers who may possess 
additional records pertinent to his 
claims.  The veteran is specifically 
asked to identify all health-care 
providers who treated him for the 
residuals of his head injury and hearing 
loss immediately following his discharge 
from active service including, but not 
limited to, private medical records from 
the veteran's previous employers.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran which have not 
been previously secured, including any 
cited by the veteran above.  The veteran 
is requested to assist the RO in 
obtaining these records and in providing 
the RO with additional information in 
which to obtain any additional available 
pertinent medical records.

2.  With authorization and direction from 
the veteran, the RO should obtain through 
appropriate channels a copy of the 
workers' compensation determination made 
regarding the veteran and a copy of the 
medical records upon which this award was 
based.  The veteran is requested to 
assist the RO in obtaining this record.

3.  The RO should arrange for a VA 
examination to determine the nature and 
etiology of the alleged residuals 
regarding a head injury.  The purpose of 
the examination is to determine whether 
the veteran has the residuals of a head 
injury and whether this disability is 
related to his active service from July 
1975 to July 1978.  The claims folder, or 
the pertinent medical records contained 
therein, including the veteran's service 
medical records, must be reviewed by the 
examiner in conjunction with his or her 
examination of the veteran.  All 
necessary tests should be performed.  
Thereafter, the examiner is asked to 
provide an explicit response to the 
following questions:

(a)  What is the degree of medical 
probability that the veteran 
currently suffers from the residuals 
of a head injury?  If so, the nature 
and extent of this disability should 
be indicated.

(b)  If the residuals of a head 
injury are found, the examiner is 
asked to review the record and 
indicate the degree of medical 
probability that this disability is 
associated with the veteran's active 
service from July 1975 to July 1978.  
The examiner is asked to provide a 
discussion of the rationale for the 
opinion rendered with consideration 
of the pertinent medical evidence of 
record.

4.  The RO should arrange for a VA 
audiological evaluation to determine the 
etiology of the veteran's bilateral 
hearing loss, if any.  The purpose of 
this examination is to determine whether 
this alleged disability is associated 
with his active service from July 1975 to 
July 1978.  The claims folder or the 
pertinent medical records contained 
therein, including the service medical 
records, must be reviewed by the 
audiologist in conjunction with his or 
her examination of the veteran.  All 
necessary tests should be performed. The 
audiologist is then asked to provide 
explicit responses to the following 
questions:

(a)  Does the veteran currently have 
bilateral hearing loss?

(b)  If a hearing loss is present, 
what is the degree of medical 
probability that it is associated 
with his active service from July 
1975 to July 1978.  The audiologist 
is asked to provide a discussion of 
the rationale for the opinion 
rendered with consideration of the 
pertinent medical evidence of 
record.

5.  The RO should review the medical 
opinions and ensure that they comply with 
the above directives.  If not, they 
should be returned for corrective action.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) Pub. L. No. 106-475 is completed.  

7.  Upon completion of the above, the RO 
should adjudicate the claims of 
entitlement to service connection for the 
residuals of a head injury and bilateral 
hearing loss on a de novo basis.  The 
veteran is advised that any additional 
claims will not be before the Board 
unless the determination of the RO is 
unfavorable, and the veteran filed a 
notice of disagreement and completes all 
procedural steps necessary to appeal to 
the Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



Error! Not a valid link.


